Citation Nr: 0618919	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-23 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to evaluation of residuals, shell fragment wound, 
left thigh, Muscle Group XIV, in excess of 10 percent.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania that denied the veteran's claim of 
an evaluation in excess of 10 percent for his service-
connected left thigh shell fragment wound, Muscle Group XIV.  
The veteran perfected a timely appeal of this determination 
to the Board.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2005).

The VCAA furthermore requires VA to provide such notice to a 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  

The RO in this case initially provided VCAA notice to the 
veteran in April 2002.  The notice identified the veteran's 
claim as one for an increase in his service-connected left 
thigh injury.  However, in the section describing the 
evidence that the veteran was to show in order to establish 
his claim, the notice stated the criteria for establishing a 
service connection claim, not an increased rating claim.  The 
RO did not provide notice that described the evidence the 
veteran needed to show to establish an increased rating claim 
before it adjudicated his claim.  Such notice was only 
provided to the veteran in a letter dated April 5, 2006, the 
purpose of which was to inform the veteran that the RO had 
certified his appeal and was transferring his records to the 
Board.  At the time the letter was sent, the veteran was 
already scheduled for an April 27, 2006 video hearing with 
the Board.

Upon reviewing the record, the Board cannot find that the 
veteran has not been prejudiced by the inadequate notice 
given to him.  After the RO sent the veteran the incorrect 
April 2002 notice and thereafter adjudicated his claim, the 
veteran submitted an appeal to the Board that included a 
short letter from his private physician.  The letter stated 
that the physician was treating the veteran for numbness in 
his leg, that his symptoms were consistent with a nerve 
injury due to a shrapnel wound to the leg, and that the 
symptoms were permanent.  In short, the letter appeared to 
assert new claims of service connection, rather than to 
address the severity of the service-connected disability or 
how it had changed.  In fact, on the basis of this letter, 
the RO adjudicated a claim of service connection for left leg 
nerve damage in September 2004.  The Board cannot assume that 
the veteran would not have obtained different or additional 
evidence to substantiate his increased rating claim, had he 
been given proper notice.  See Pelegrini v. Principi,  18 
Vet.App. 112, 121 (2004) (In the case of deficient notice, 
the Court cannot intuit that there is no possible information 
or evidence that could be obtained to substantiate an 
appellant's claim).  The Board therefore cannot find that the 
veteran has been afforded due process, and must remand the 
instant case.

Also, in the consolidated decision of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to both degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal until the RO's April 2006 letter.  As this question 
is involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The notice must explain what types of evidence are 
needed to establish both a disability rating and an effective 
date.


Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims(s) on appeal, as 
outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The notice should 
identify the veteran's claim as one for 
increased rating of his service-
connected residuals of a shell fragment 
wound of the left thigh, and correctly 
state the evidence needed to 
substantiate such a claim.

2.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


